El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
En el mes de junio del año 1918 presentó demanda ju-rada en la Corte de Distrito ele Ponee, Manuel Torres contra Eduardo Vidal en reclamación de $10,000 como indem-nización de daños y perjuicios que le habían sido causados por un automóvil de la propiedad del demandado en la ca-rretera de Juana Díaz a Coamo; y celebrado el juicio la corte pronunció sentencia en 16 de diciembre de 1919, con-denando al demandado a satisfacer al demandante la suma de $500, con costas, gastos, desembolsos y honorarios de *422abogado, contra cuya sentencia interpuso el demandante re-curso de apelación para ante esta Corte Suprema en la parte relativa a la cuantía de la indemnización.
En la transcripción de autos no existe escrito de expo-sición del caso conteniendo las pruebas presentadas en el juicio; pero la parte apelante, tomando como base para sos-tener su recurso los hechos declarados probados por la corte sentenciadora y la opinión que fundamenta su sentencia, pide que ésta sea revocada concediéndole la. cantidad de $3,000 por estimar que esa es la indemnización adecuada.
Es jurisprudencia de esta Corte Suprema establecida en varias decisiones y últimamente en el caso de Guerra v. Acha et al., 27 D. P. R. 688, que no son los hechos que la corte inferior estima probados los que han de servir de base para deducir si el juez cometió error en la sentencia, sino los hechos debidamente certificados mediante una exposición del caso o pliego de excepciones, por más que' la opinión del juez es de utilidad para determinar los fundamentos de la sentencia sin que pueda ser usada en sustitución de la cer-tificación de los hechos como lo exige la ley.
Siguiendo pues la jurisprudencia ya establecida, tenemos que llegar a la conclusión de que no pudiendo tomar como base los hechos declarados probados por el juez inferior para decidir si cometió o no error al fijar la cuantía de la indem-nización, es de confirmarse la sentencia que dictó la Corte de Distrito de Ponce en 16 de diciembre de 1919 en la parte que es objeto del recurso.

Confirmada la sentencia ajelada en cuanto a la indemnización de daños y perjuicios que se fija en $500.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. Hutchison firmó conforme con la sentencia.